Richard B. Adkisson, Chief Justice, dissenting. In Arkansas County the prosecuting attorney has charged the sheriff, by information filed in circuit court, with the crime of permitting escape in the first degree, a class C felony. On motion of the defendant a hearing was held in circuit court for a judicial determination of the existence of probable cause for the charge. First, I dissent from the majority holding that Rule 8.3, Ark. Rules Crim. Proc., Ark. Stat. Ann., Vol. 4A (Repl. 1977) applies only to the issue of pretrial release where the accused is in custody. A cursory reading of this rule clearly indicates its application goes beyond inquiries regarding pretrial release. Rule 8.3 provides: Nature of First Appearance. (a) Upon the first appearance of the defendant the judicial officer shall inform him of the charge. The judicial officer shall also inform the defendant that: (i) he is not required to say anything, and that anything he says can be used against him; (ii) he has a right to counsel; and (iii) he has a right to communicate with his counsel, his family, or his friends, and that reasonable means will be provided for him to do so. (b) No further steps in the proceedings other than pretrial release inquiry may be taken until the defendant and his counsel have had an adequate opportunity to confer, unless the defendant has intelligently waived his right to counsel or has refused the assistance of counsel. (c) The judicial officer, if unable to dispose of the case at the first appearance, shall proceed to decide the question of the pretrial release of the defendant. In so doing, the judicial officer shall first determine by an informal, non-adversary hearing whether there is probable cause for detaining the arrested person pending further proceedings. The standard for determining probable cause at such hearing shall be the same as that which governs arrests with or without a warrant. (Emphasis mine) This rule clearly contemplates that something other than a pretrial release inquiry will occur upon the first appearance of a defendant before a judicial officer. The rule states as much in each of its sections a, b, and c. This rule allows for a judicial officer “to dispose of the case at the first appearance,” that is, to make a probable cause determination before defendant is put to the expense and trauma of a full-blown trial. Rule 8.3(c). The record reflects that this was the first appearance of this defendant before a judicial officer. This rule along with Ark. Stat. Ann. § 43-601 et seq. (Repl. 1977) clearly contemplates that the charges against a defendant may be reviewed by a judicial officer prior to trial. Ark. Const. Art. 7, § 14 provides that the circuit court shall have superintending control over all inferior courts. Certainly the circuit court has ample authority to conduct a probable cause hearing, at least, where none has been conducted before an inferior court. Our courts are crowded and are becoming more so. Part of the reason is reflected by the majority view that Arkansas County must expend funds and utilize its facilities to hold a jury trial in this case where an inmate of the Arkansas County Jail has “escaped to and remains in the Arkansas State Hospital” and the sheriffs innocence is confirmed by a polygraph examination conducted by the Arkansas State Police. The circuit court did not abuse its discretion but exercised it soundly. Second, the majority is incorrect in holding that the trial court had no jurisdiction to conduct a probable cause hearing. The correct method of ascertaining what jurisdiction circuit courts have in civil and criminal cases is to ask whether exclusive jurisdiction of the particular case is vested in another tribunal by the Arkansas Constitution. Adams v. State, 153 Ark. 202, 240 S.W. 5 (1922). Daley v. Digby, Judge, 272 Ark. 267 (1981). Arkansas Const. Art. 7, § 40 confers original, but not exclusive, jurisdiction on justice of the peace courts “to sit as examining courts and commit, discharge, or recognize offenders. ...” Rule 8 places the responsibility for determining probable cause in the judicial officer before whom a defendant first appears. In this case that judicial officer was the circuit judge of Arkansas County. I am hereby authorized to state that Purtle, J., joins me in this dissent.